                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANDRE HALL,                                         )
                       Plaintiff,                   )
                                                    )
                       vs.                          )
                                                    )
WEXFORD MEDICAL SERVICES,                           )    CASE NO. 17-386-SCW
CHRISTINE BROWN, JOHN BALDWIN,                      )
JOHN DOE, JACQUELINE                                )
LASHBROOK, DAN, and MICHAEL                         )
SCOTT,                                              )
               Defendant(s).                        )


                                JUDGMENT IN A CIVIL CASE

       Defendant Dan was dismissed without prejudice on April 18, 2017 by an Order entered by

Chief Judge Michael J. Reagan (Doc. 6).

       Defendant John Doe was substituted by Michael Scott on August 23, 2017 by an Order

entered by Magistrate Judge Stephen C. Williams (Doc. 39).

       The remaining case is dismissed in accordance with Stipulation of Dismissal with Prejudice

filed on December 18, 2018 (Doc. 98).

       The Plaintiff should take notice of the fact that he has 28 days from the date of this judgment

for filing a motion for new trial or motion to amend or alter judgment under Rule 59(b) or (e) of the

Federal Rules of Civil Procedure. These deadlines for motions under Rule 59 cannot be extended by

the Court. The Plaintiff should also note that he has 30 days from the date of this judgment to file a

notice of appeal. This period can only be extended if excusable neglect or good cause is shown.

       DATED this 20th day of December, 2018

                                               MARGARET M. ROBERTIE, CLERK
                                               BY: /s/ Angela Vehlewald
                                                     Deputy Clerk
Approved by /s/ Stephen C. Williams
            United States Magistrate Judge
                 Stephen C. Williams
                                                                                        Page 1 of 1
